               Case 8:18-bk-07373-CPM             Doc 21      Filed 10/18/18       Page 1 of 2



                                            ORDERED.


         Dated: October 18, 2018




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                      www.flmb.uscourts.gov

In re:                                                            Case No. 8-18-bk-07373-CPM
                                                                  Chapter 13
Eduardo Edwin Guerrero

              Debtor.
____________________/

                              ORDER RESERVING RULING ON
                       TRUSTEE'S MOTION TO DISMISS FOR FAILURE
                   TO COMPLY WITH FIRST DAY ORDER OF ONE OR MORE
               DEFICIENCIES AND RESCHEDULING §341 MEETING OF CREDITORS

          THIS CASE came on for consideration, for the entry of an appropriate Order in the above styled

Chapter 13 case, upon the Trustee’s Motion To Dismiss for failure to provide at least seven (7) days

prior to the §341 Meeting of Creditors the Chapter 13 Trustee with copies of tax returns for the two years

preceding the petition date and copies of all pay stubs, advices, or documentation of income sources

(Payment Advices) for the six month period before they filed (Doc. No. 20). Accordingly, it is

          ORDERED:

          1.      The Court Orders the Debtor to attend a rescheduled §341 Meeting of Creditors and

failure to attend shall constitute a willful failure of the Debtor to abide by an Order of this Court.

          2.      The Court will reserve ruling on the Trustee’s Motion to Dismiss, however, in the event

the Debtor appears at the rescheduled §341 Meeting of Creditors, as herein provided, the Trustee's shall

submit an order denying the Trustee’s Motion to Dismiss.
             Case 8:18-bk-07373-CPM              Doc 21      Filed 10/18/18       Page 2 of 2



        3.      The Debtor’s §341 Meeting of Creditors shall be rescheduled to October 23, 2018 at

1:00 p.m., at Timberlake Annex, 501 East Polk Street, Suite 100-B, Tampa, Florida 33602.

        4.      In the event the Debtor fails to attend the rescheduled §341 Meeting of Creditors and fails

to provide at least seven (7) days prior to the §341 Meeting of Creditors the Chapter 13 Trustee with

copies of tax returns for the two years preceding the petition date and copies of all pay stubs, advices, or

documentation of income sources (Payment Advices) for the six month period before they filed, the

Trustee shall submit to the Court an Order dismissing the above styled Chapter 13 case.



Trustee, Jon M. Waage, is directed to serve a copy of this order on interested parties who are non-
CM/ECF users and file a proof of service within 3 days of entry of the order.


JMW/SKO/phl                                                        C13T 10/17/18
